DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 02/16/2020. Claims 1-20 are pending in the case. Claims 1, 16, and 19 are independent claims.

Response to Arguments
Applicant's amendment to the specification cures the objection to the specification. Accordingly, this objection is hereby withdrawn.
Applicant's prior art arguments have been fully considered and are found persuasive. Accordingly, these rejections have been withdrawn.

Reasons for Allowance
The following is a statement of reasons for allowance:
The prior art made of record does not teach, make obvious or suggest the claim limitations of independent claims 1, 16, and 19 as summarized below.
The closest prior art, Rasley et al. (Rasley, Jeff, Yuxiong He, Feng Yan, Olatunji Ruwase, and Rodrigo Fonseca. "Hyperdrive: Exploring hyperparameters with pop scheduling." In Proceedings of the 18th ACM/IFIP/USENIX Middleware Conference, pp. 1-13. 2017), teaches hyperparameter optimization with early termination. Wesolowski et al. (U.S. Pat. App. Pub. No. 2019/0114537), teaches using checkpoints to manage, schedule, or transfer models between machines.
In contrast, the disclosed invention, as recited in independent claims 1, 16, and 19, checkpoint are created and used to generate an improvement measure to curtail the training.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.
/CRG/Examiner, Art Unit 2123

/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126